DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 15 are pending.
Claims 1 – 15 are rejected. 
Information Disclosure Statement
The information disclosure statement filed August 13, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Applicant filed to provide a copy of EP1542952.  It has been placed in the application file, but the information referred to therein has not been considered.
Receipt of the Information Disclosure Statement filed on August 13, 2020 is acknowledged and considered.  However, the Information Disclosure Statement of August 13, 2020 did not include the following information for Cite numbers 1 – 3: Cite 1, did not include the date, page numbers and volume-issue; Cite. 2 did not include page numbers, volume-issue; and Cite 3 did not include page numbers.  For this reason the Examiner Cites 1 – 3 were lined through.  Applicant is required to provide this information.  37 CFR 1.98 (b)(5).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 1- 15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1, step (D) recites the limitation "the wild hemp solution" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  It is suggest that the claim be amended to show a relationship between what is in the container in step (C) and material being treated in step (D).
Claim 4 recites: “…curing the ground wild hemp in a high temperature device…”.  However, the ground wild hemp is mentions in steps (A) and (B), it is not clear from the claims when the curing will occur.  
Claim 5 recites the limitation "the wild hemp solution" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes that in claim 5, phrase “the wild hemp solution” in mentioned in relationship to step (B); which is before step (D).  This causes there to be a lack of clarity between the steps.  For this reason the claim is indefinite and lacks clarity.
Claim 6 recites the limitation "the wild hemp solution" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes that in claim 6, phrase “the wild hemp solution” in mentioned in relationship to step (B); which is before step (D).  This causes there to be a lack of clarity between the steps.  For this reason the claim is indefinite and lacks clarity.
Claim 7 recites the limitation "the wild hemp solution" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes that in 
Claim 7 recites the limitation "the solution" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the mixture" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Further, use of the phrase “the mixture” in claim 11 conflicts with the use of the phrase “the wild hemp solution” in claim 7.   This causes there to be a lack of clarity between the dependent clams 7 and 11.  For this reason the claim is indefinite and lacks clarity.
Claim 12 recites the limitation "the mixture" in lines 3, 5, 7, and 7.  There is insufficient antecedent basis for this limitation in the claim.  Further, use of the phrase “the mixture” in claim 12 conflicts with the use of the phrase “the wild hemp solution” in claim 7.   This causes there to be a lack of clarity between the dependent clams 7 and 11.  For this reason the claim is indefinite and lacks clarity.
Claim 14, step (D) recites the limitation "the wild hemp solution" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  It is suggest that the claim be amended to show a relationship between what is in the container in step (C) and material being treated in step (D).
Claim 15 recites in step (B) that the ground wild hemp is cured.  Also, claim 15, in step (C) recites that the ground wild hemp is immersed in solvent.  However, based on the teaching in the claim there should be a difference between the hemp that remains after step (C) and the hemp that is being immersed in solvent.  The claim lacks clarity.
Claim 15 recites the limitation "dewaxing the wild hemp" in step (D).  However, back in step (A) wild hemp plants were ground and this subjected to steps (B).  It is not clear from the claims whether “the wild hemp” is step (D) is the hemp referenced in step (A) or is the product of step (C).  For this reason the claim lacks clarity and is indefinite.
Claim 15, step (E) recites the limitation "the wild hemp solution" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  It is suggest that the claim be amended to show a relationship between what is in the container in step (D) and material being treated in step (E).
Claims 2 – 13 are rejected for being dependent upon indefinite base claims.
Allowable Subject Matter
Claims 1, 14 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or suggest the method for producing cannabidiol of high quality and purity using a photocatalyst in a process comprising: solvent extraction of ground wild hemp with an organic solvent in a sealed container under high frequency ultrasound for a predetermined time; adding a photocatalyst to the sealed container for dewaxing of the ground wild hemp for a predetermined time under constant ultraviolent radiation and after which subjecting the product mixture to distillation.  
Close prior arts are Durkacz et al. (US 2019/0241536) and Vanaman (US 2020/0056115; EFD 8/17/2018).  Durkacz discloses methods for extracting and concentrating cannabinoids using ultrasound-enhanced solvent extraction. Freshly 
Vanaman discloses a method of extracting cannabis oil, the method comprising: transmitting soundwaves through a mixture of plant material and solvent to obtain a fluid mixture of solvent and extract; applying heat to the mixture of solvent and extract within a negative pressure environment to convert the fluid mixture of solvent and extract to steam and gas; condensing steam and gas in a horizontal condenser to separate the solvent from the extract; winterizing the extract in an inline winterization unit; filtering the winterized extract with a micron filter; preheating the filtered extract with a preheater; evaporating a first portion of the extract in an evaporation chamber of 
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2020/0339528 (Morehead et al.) and WO 2009/064151 (Tortoriello et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622